Citation Nr: 0707804	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.

In August 2006, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge at the local VA 
office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for non-
service-connected disability pension purposes is determined 
based on the total impairment caused by all non-service-
connected disabilities not the result of the veteran's 
willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).

The veteran asserts entitlement to this benefit on the basis 
that he is unemployable due to various physical and mental 
disabilities.  At the August 2006 hearing, he testified that 
in addition to his hypertension and hypothyroidism, he 
suffers from psychiatric disability that is productive of 
cognitive impairment and short-term memory loss, as well as a 
speech impediment and worsening disabilities affecting his 
affecting his extremities.  The veteran's psychiatric 
disability has not been considered by the RO in connection 
with this claim.  Moreover, during the hearing, the veteran 
reported that he recently had had hand surgery.  At the 
hearing, the veteran also challenged the adequacy of the July 
2005 VA examination.

In this case, the July 2005 VA examination did not assess the 
nature and extent of each of the veteran's disabilities, and 
particularly, his psychiatric impairment.  Further, given the 
apparent worsening of his upper and lower extremity 
disabilities, the Board is unable to determine whether his 
disabilities render him totally and permanently disabled.  
Thus, this matter must be remanded for further development.

At the hearing, the veteran testified that he received all 
his medical care at VA, and specifically, at the VA medical 
facilities in Beaumont and Houston, Texas.  No VA treatment 
records, however, dated since October 2004, have been 
associated with the claims folder.  Because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), VA must obtain these 
records.  Indeed, the law requires VA to obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2006).  Thus, for this reason as 
well, the Board has no discretion and must remand this 
matter.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain and associate with 
the claims file all outstanding records 
of treatment relating to the veteran.  
This specifically includes any 
additional records of VA treatment at 
the Beaumont and Houston, Texas, VA 
medical facilities.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the veteran should be 
informed in writing.

2.	The RO should arrange for the veteran 
to undergo a VA pension examination to 
determine the nature, extent and 
severity of all disabilities found to 
be present.  The examiner must describe 
the impact of the veteran's 
disabilities on his industrial 
adaptability.  Any diagnosed disorder 
must be evaluated for the specific 
purpose of assessing their relative 
degree of industrial impairment, in 
light of the veteran's medical and 
vocational history.  The examiner 
should describe what types of 
employment activities are limited 
because of the disorders and whether 
sedentary employment is feasible.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.	In light of the evidence obtained 
pursuant to the above development, as 
well as any other development it deems 
appropriate, the RO should readjudicate 
the veteran's claim.  In doing so, the 
RO must assign a rating for each of the 
veteran's disabilities.  

4.	If the determination remains adverse to 
the veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
        CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

